Exhibit 10.14

 

FORM OF EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT is made as of February 13, 2012 (this “Agreement”) by
and between IDEXX Laboratories, Inc., a Delaware corporation (the “Company”),
and Merilee Raines (the “Executive”).

The Board of Directors of the Company (the “Board”) has determined that it is in
the best interests of the Company and its shareholders to assure that the
Company will have the continued dedication of the Executive, notwithstanding the
possibility, threat or occurrence of a Change of Control (as defined below) of
the Company. The Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control and to encourage the
Executive's full attention and dedication to the Company currently and in the
event of any threatened or pending Change of Control, and to provide the
Executive with compensation and benefits arrangements upon a Change of Control
which ensure that the compensation and benefits expectations of the Executive
will be satisfied and which are competitive with those of other corporations.
Therefore, in order to accomplish these objectives and in consideration of the
mutual covenants and promises contained in this Agreement, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties to this Agreement, the Company and Executive agree
as follows:

1. Certain Definitions.

(a) The “Effective Date” shall mean the first date during the Change of Control
Period (as defined in Section 1(b)) on which a Change of Control (as defined in
Section 2) occurs. Anything in this Agreement to the contrary notwithstanding,
if a Change of Control occurs and if the Executive's employment with the Company
is terminated prior to the date on which the Change of Control occurs, and if it
is reasonably demonstrated by the Executive that such termination of employment
(i) was at the request of a third party who has taken steps reasonably
calculated to effect a Change of Control or (ii) otherwise arose in connection
with or anticipation of a Change of Control, then for all purposes of this
Agreement the “Effective Date” shall mean the date immediately prior to the date
of such termination of employment.

(b) The “Change of Control Period” shall mean the period commencing on the date
hereof and ending on September 30, 2012; provided, however, that on each annual
anniversary of such date (such date and each annual anniversary thereof shall be
hereinafter referred to as the “Renewal Date”), unless previously terminated,
the Change of Control Period shall be automatically extended so as to terminate
one year from such Renewal Date, unless at least 120 days prior to the Renewal
Date the Company shall give notice to the Executive that the Change of Control
Period shall not be so extended.

2. Change of Control. For the purpose of this Agreement, a “Change of Control”
shall mean:



 

 

(a) The acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 35% or more of either (i)
the then-outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (ii) the combined voting power of the then-outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (a), the following acquisitions shall not
constitute a Change of Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, or (iv) any acquisition by any
corporation pursuant to a transaction which satisfies the criteria set forth in
clauses (i), (ii) and (iii) of subsection (c) of this Section 2; or

(b) A change in the composition of the Board, as a result of which fewer than
one-half of the incumbent directors are directors who either (i) had been
directors of the Company 24 months prior to such change or (ii) were elected, or
nominated for election, to the Board with the affirmative votes of at least a
majority of the directors who had been directors of the Company 24 months prior
to such change and who were still in office at the time of the election or
nomination, but excluding, for purposes of this clause (ii), any such individual
whose initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or

(c) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, immediately following such
Business Combination, (i) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
a majority of, respectively, the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, of the corporation resulting from such
Business Combination (which as used in this Section 2(c) shall include, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company's assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (ii) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination, or the combined voting power of the then-outstanding voting
securities of such corporation and (iii) at least half of the members of the
board of directors of the corporation resulting from such Business Combination
were members of the Company’s Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

-2-

 

 

(d) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company or the sale of substantially all of the assets of the
Company.

3. Employment Period. The Company hereby agrees to continue the Executive in its
employ, and the Executive hereby agrees to remain in the employ of the Company
subject to the terms and conditions of this Agreement, for the period commencing
on the Effective Date and ending on the earlier of (i) the second anniversary of
such date or (ii) the termination of the Executive’s employment pursuant to
Section 5 hereof (the “Employment Period”). Except as provided in Section 1(a),
nothing in this Agreement shall, prior to the Effective Date, impose upon the
Company any obligation to retain the Executive as an employee. In addition,
nothing in this Agreement shall restrict the Executive from terminating his
employment with the Company, and no such termination by the Executive shall be
deemed a breach of this Agreement.

4. Terms of Employment.

(a) Position and Duties.

(i) During the Employment Period, (A) the Executive's position (including
status, offices, titles and reporting requirements), authority, duties and
responsibilities shall be at least commensurate in all material respects with
the most significant of those held, exercised and assigned at any time during
the 120-day period immediately preceding the Effective Date and (B) the
Executive's services shall be performed at the location where the Executive was
employed immediately preceding the Effective Date or any office or location less
than 35 miles from such location.

(ii) During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive's
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions, and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive's responsibilities as an employee of the Company or the terms of this
Agreement. It is expressly understood and agreed that to the extent that any
such activities have been conducted by the Executive prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Effective Date shall not
thereafter be deemed to interfere with the performance of the Executive's
responsibilities to the Company.

(b) Compensation.

(i) Base Salary. During the Employment Period, the Executive shall receive an
annual base salary (“Annual Base Salary”), which shall be paid at a monthly
rate, at least equal to twelve times the highest monthly base salary paid or
payable, including any base salary which has been earned but deferred, to the
Executive by the Company and its affiliated companies in respect of the
twelve-month period immediately preceding the month in which the Effective Date
occurs. During the Employment Period, the Annual Base Salary shall be reviewed
no more than 12 months after the last salary increase awarded to the Executive
prior to the Effective Date and thereafter at least annually. Any increase in
Annual Base Salary shall not serve to limit or reduce any other obligation to
the Executive under this Agreement. Annual Base Salary shall not be reduced
after any such increase and the term Annual Base Salary as utilized in this
Agreement shall refer to Annual Base Salary as so increased. As used in this
Agreement, the term “affiliated companies” shall include any company controlled
by, controlling or under common control with the Company.

-3-

 

 

(ii) Annual Bonus. In addition to Annual Base Salary, during the Employment
Period, the Executive shall be entitled to receive such annual bonus as may be
determined by the Board of Directors, but in no event shall the target bonus
opportunity, expressed as a percentage of Annual Base Salary, be less than the
target bonus opportunity in respect of the full fiscal year immediately
preceding the Effective Date.

(iii) Incentive Plans. During the Employment Period, the Executive shall be
entitled to participate in all incentive plans, practices, policies and programs
applicable generally to other peer executives of the Company and its affiliated
companies, but in no event shall such plans, practices, policies and programs
provide the Executive with benefits which are less favorable, in the aggregate,
than the most favorable of such plans, practices, policies and programs in
effect for the Executive at any time during the 120-day period immediately
preceding the Effective Date or, if more favorable to the Executive, those
provided generally at any time after the Effective Date to other peer executives
of the Company and its affiliated companies.

(iv) Welfare Benefit, Savings and Retirement Plans. During the Employment
Period, the Executive and/or the Executive's family, as the case may be, shall
be eligible for participation in and shall receive all benefits under welfare
benefit, savings and retirement plans, practices, policies and programs provided
by the Company and its affiliated companies (including, without limitation,
medical, prescription, dental, disability, employee life, group life,
split-dollar life, accidental death and travel accident insurance plans and
programs) to the extent applicable generally to other peer executives of the
Company, but in no event shall such plans, practices, policies and programs
provide the Executive with benefits which are less favorable, in the aggregate,
than the most favorable of such plans, practices, policies and programs in
effect for the Executive at any time during the 120-day period immediately
preceding the Effective Date or, if more favorable to the Executive, those
provided generally at any time after the Effective Date to other peer executives
of the Company and its affiliated companies.

(v) Expenses. During the Employment Period, the Executive shall be entitled to
receive reimbursement for all reasonable expenses incurred by the Executive in
accordance with the policies, practices and procedures of the Company in effect
immediately prior to the Effective Date.

-4-

 

 

(vi) Vacation. During the Employment Period, the Executive shall be entitled to
paid vacation in accordance with the plans, policies, programs and practices of
the Company and its affiliated companies, but in no event shall such plans,
practices, policies and programs provide the Executive with benefits which are
less favorable, in the aggregate, than the most favorable of such plans,
practices, policies and programs in effect for the Executive at any time during
the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive, those provided generally at any time after the
Effective Date to other peer executives of the Company and its affiliated
companies.

(c) Equity Awards. Immediately prior to the consummation of a Change of Control
each then outstanding award for common stock of the Company, including without
limitation any stock option, stock appreciation right, restricted stock unit
award, restricted stock award or other stock-based award (an “Award”), held by
the Executive shall become immediately exercisable, vested, realizable, or
deliverable, or free from restrictions applicable to the Award as to twenty-five
percent (25%) of the number of shares as to which each such Award would
otherwise be subject to restrictions or not then be exercisable, vested,
realizable, or deliverable (rounded down to the nearest whole share), and the
number of shares as to which each such Award shall become exercisable, vested,
realizable, deliverable and free from restrictions on each vesting date set
forth in the Executive’s applicable Award agreement shall be reduced by 25%. In
addition, all such Awards held by the Executive shall immediately become fully
exercisable, vested, realizable, deliverable and free from restrictions if and
when, within 24 months after a Change of Control, the Executive’s employment
with the Company (or the acquiring or succeeding entity) is involuntarily
terminated by the Company (or such acquiring or succeeding entity) other than
for Cause or is terminated by the Executive for Good Reason. Notwithstanding the
provisions of this Section 4(c), if any such outstanding Award is terminated in
connection with a Change of Control, such Award shall become fully exercisable,
vested, realizable, deliverable and free from restrictions immediately before
the occurrence of the Change of Control.

5. Termination of Employment.

(a) Death or Disability. The Executive's employment shall terminate
automatically upon the Executive's death during the Employment Period. If the
Company determines in good faith that the Disability of the Executive has
occurred during the Employment Period (pursuant to the definition of Disability
set forth below), it may give to the Executive written notice in accordance with
Section 13(b) of this Agreement of its intention to terminate the Executive's
employment. In such event, the Executive's employment with the Company shall
terminate effective on the 30th day after receipt of such notice by the
Executive (the “Disability Effective Date”), provided that, within the 30 days
after such receipt, the Executive shall not have returned to full-time
performance of the Executive's duties. For purposes of this Agreement,
“Disability” shall mean the Executive is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months as determined by a physician
selected by the Company or its insurers and acceptable to the Executive or the
Executive's legal representative.

-5-

 

 

(b) Cause. Subject to Section 5(d), the Company may terminate the Executive's
employment during the Employment Period for Cause. For purposes of this
Agreement, “Cause” shall mean:

i. the willful failure of the Executive to perform substantially the Executive's
duties with the Company (other than any such failure resulting from incapacity
due to physical or mental illness), which failure is not cured within 30 days
after a written demand for substantial performance is delivered to the Executive
by the Board which specifically identifies the manner in which the Board
believes that the Executive has not substantially performed the Executive's
duties, or

ii. the willful engaging by the Executive in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Company.

For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive's action or omission was in the best interests of the Company.

(c) Good Reason. The Executive's employment may be terminated by the Executive
with or without Good Reason. For purposes of this Agreement, “Good Reason” shall
mean one or more of the following conditions arising without the consent of the
Executive:

i. A material diminution in the Executive’s Base Salary;

ii. A material diminution in the Executive’s authority, duties, or
responsibilities; provided that, for the avoidance of doubt, if at any time, the
Executive shall cease to be the CFO of the Company, the entity surviving any
Business Combination (if not the Company) or the Person that ultimately controls
the Company or such surviving entity, then a material diminution of the
Executive’s authority, duties, or responsibilities shall be deemed to have
occurred;

iii. A material diminution in the budget over which the Executive retains
authority;

iv. A material change in the geographic location at which the Executive must
perform services; or

v. Any other action or inaction that constitutes a material breach by the
Company of the agreement under which the Executive provides services.

(d) Notice of Termination.

(i) Any termination by the Company for Cause, or by the Executive for Good
Reason, shall be effected by Notice of Termination to the other party hereto
given in accordance with Section 13(b) of this Agreement. For purposes of this
Agreement, a “Notice of Termination” means a written notice which (i) indicates
the specific termination provision in this Agreement relied upon, (ii) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive's employment under
the provision so indicated and (iii) if the Date of Termination (as defined
below) is other than the date of receipt of such notice, specifies the
termination date (which date shall be not more than thirty days after the giving
of such notice). The failure by the Executive or the Company to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Good Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting such fact or circumstances in enforcing the Executive's or the
Company's rights hereunder.

-6-

 

 

(ii) Any Notice of Termination for Cause must be given within sixty (60) days of
the Board learning of the event(s) or circumstance(s) which the Board believes
constitute(s) Cause. Prior to any Notice of Termination for Cause being given
(and prior to any termination for Cause being effective), the Executive shall be
entitled to a hearing before the Board at which he may, at his election, be
represented by counsel and at which he shall have a reasonable opportunity to be
heard. Such hearing shall be held on not less than fifteen days prior written
notice to the Executive stating the Board's intention to terminate the Executive
for Cause and stating in detail the particular event(s) or circumstance(s) which
the Board believes constitute(s) Cause for termination.

(iii) Any Notice of Termination for Good Reason must be given to the Company
within sixty (60) days of the initial existence of one or more conditions
described in Section 5(c)(i) through (vi) which the Executive believes
constitute(s) Good Reason. Upon such Notice of Termination for Good Reason, the
Company shall be entitled to a period of thirty (30) days during which it may
remedy the condition (s) and not be required to pay benefits under this
Agreement. It is intended that termination of employment by an Executive due to
one or more of the conditions described in Section 5(c)(i) through (vi),
pursuant to notice given in accordance with this Section 5(d)(iii), shall be
treated as an involuntary separation from service pursuant to the good reason
safe harbor set forth in Treasury Regulation Section 1.409A-1(n)(2)(ii).

(e) Date of Termination. “Date of Termination” means (i) if the Executive's
employment is terminated by the Company for Cause, or by the Executive for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified therein, as the case may be, subject, in the case of termination by
the Company, for Cause, to the Company's compliance with Section 5(d)(ii); (ii)
if the Executive's employment is terminated by the Company other than for Cause
or Disability, the Date of Termination shall be the date on which the Company
notifies the Executive of such termination; and (iii) if the Executive's
employment is terminated by reason of death or Disability, the Date of
Termination shall be the date of death of the Executive or the Disability
Effective Date, as the case may be. A termination of employment occurs upon a
termination of employment with the Company and any affiliate of the Company in
all capacities, including as a common law employee and independent contractor.
Whether a Participant has had a termination of employment shall be determined by
the Company on the basis of all relevant facts and circumstances with reference
to Treasury Regulations Section 1.409A-1(h) regarding a “separation from
service” and the default provisions set forth in Sections 1.409A-1(h)(1)(ii) and
1.409A-1(n).

-7-

 

 

6. Obligations of the Company Upon Termination.

(a) Good Reason; Other Than for Cause, Death or Disability. If, during the
Employment Period, the Company shall terminate the Executive's employment other
than for Cause, Death or Disability or the Executive shall terminate employment
for Good Reason:

(i) the Company shall pay to the Executive in a lump sum in cash within 30 days
after the Date of Termination the aggregate of the following amounts:

A. the sum of (1) the Executive's Annual Base Salary through the Date of
Termination to the extent not theretofore paid, (2) the product of (x) the
target bonus for the then current fiscal year and (y) a fraction, the numerator
of which is the number of days in the then current fiscal year through the Date
of Termination, and the denominator of which is 365 and (3) any compensation
previously deferred by the Executive (together with any accrued interest or
earnings thereon) and any accrued vacation pay, in each case to the extent not
theretofore paid (the sum of the amounts described in clauses (1), (2), and (3)
shall be hereinafter referred to as the “Accrued Obligations”); and

B. the amount equal to the product of (1) two and (2) the sum of (x) the
Executive's Annual Base Salary and (y) the Average Annual Bonus. The Average
Annual Bonus is equal to the average of the bonus paid (or payable) to the
Executive for the three prior full fiscal years (or, if fewer, the number of
full fiscal years the Executive was employed by the Company prior to the
Effective Date); provided that if the Executive was not eligible to participate
in an annual bonus program for at least one full fiscal year, the Average Annual
Bonus shall be the Executive’s target bonus for the year in which termination of
employment occurs.

(ii) for 24 months after the Executive's Date of Termination, or such longer
period as may be provided by the terms of the appropriate plan, program,
practice or policy, the Company shall continue benefits to the Executive and/or
the Executive's family at least equal to those which would have been provided to
them in accordance with the plans, programs, practices and policies described in
Section 4(b)(iv) of this Agreement (excluding any savings and/or retirement
plans) if the Executive's employment had not been terminated or, if more
favorable to the Executive, as in effect generally at any time thereafter with
respect to other peer executives of the Company and its affiliated companies and
their families, provided, however, that if the Executive becomes reemployed with
another employer and is eligible to receive medical or other welfare benefits
under another employer-provided plan, the medical and other welfare benefits
described herein shall be secondary to those provided under such other plan
during such applicable period of eligibility. For purposes of determining
eligibility (but not the time of commencement of benefits) of the Executive for
retiree benefits pursuant to such plans, practices, programs and policies, the
Executive shall be considered to have remained employed until 24 months after
the Date of Termination and to have retired on the last day of such period;

-8-

 

 

(iii) to the extent not theretofore paid or provided, the Company shall timely
pay or provide to the Executive any other amounts or benefits required to be
paid or provided or which the Executive is eligible to receive under any plan,
program, policy or practice or contract or agreement of the Company and its
affiliated companies (such other amounts and benefits shall be hereinafter
referred to as the “Other Benefits”); and

(iv) the Company shall timely reimburse the Executive up to $12,500 each year
(an aggregate of $25,000) for expenses incurred in connection with outplacement
services and relocation costs incurred in connection with obtaining new
employment outside the State of Maine until the earlier of (i) 24 months
following the termination of Executive’s employment or (ii) the date the
Executive secures full time employment.

(v) Reimbursements. Any reimbursements made under this Agreement shall be
subject to the following conditions:

i. the amount of expenses eligible for reimbursement provided in any one taxable
year of Executive shall not affect the amount of expenses eligible for
reimbursement or in-kind benefits provided in any other taxable year of
Executive;

ii. the reimbursement of any expense shall be made no later than the last day of
Executive’s taxable year following Executive’s taxable year in which the expense
was incurred (unless this Agreement specifically provides for reimbursement by
an earlier date); and

iii. the right to reimbursement of an expense shall not be subject to
liquidation or exchange for another benefit.

(b) Death. If the Executive's employment is terminated by reason of the
Executive's death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive's legal representatives under this
Agreement, other than for payment of Accrued Obligations and the timely payment
or provision of Other Benefits. Accrued Obligations shall be paid to the
Executive's estate or beneficiary, as applicable, in a lump sum in cash within
30 days of the Date of Termination.

(c) Disability. If the Executive's employment is terminated by reason of the
Executive's Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than for payment
of Accrued Obligations and the timely payment or provision of Other Benefits.
Accrued Obligations shall be paid to the Executive in a lump sum in cash within
30 days of the Date of Termination.

(d) Cause; Other than for Good Reason. If the Executive's employment shall be
terminated for Cause during the Employment Period, this Agreement shall
terminate without further obligations to the Executive other than the obligation
to pay to the Executive (x) his Annual Base Salary through the Date of
Termination, (y) the amount of any compensation previously deferred by the
Executive, and (z) Other Benefits, in each case to the extent theretofore unpaid
or not yet provided. If the Executive voluntarily terminates employment during
the Employment Period, excluding a termination for Good Reason, this Agreement
shall terminate without further obligations to the Executive, other than for
Accrued Obligations and the timely payment or provision of Other Benefits. In
such case, all Accrued Obligations shall be paid to the Executive in a lump sum
in cash within 30 days of the Date of Termination.

-9-

 

 

(e) Time of Payment. Amounts payable under this Section 6 following an
Executive’s termination of employment, other than those expressly payable on a
deferred basis, will be paid in the payroll period next following the payroll
period in which termination of employment occurs except as otherwise provided in
Sections 11 or 12. Payment of any amount by reason of Executive’s termination of
employment shall be made no later than the last day of Executive’s second
taxable year following Executive’s taxable year in which the termination occurs.

7. Nonexclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive's continuing or future participation in any plan, program, policy
or practice provided by the Company or any of its affiliated companies and for
which the Executive may qualify, nor, subject to Section 13(f), shall anything
herein limit or otherwise affect such rights as the Executive may have under any
contract or agreement with the Company or any of its affiliated companies.
Amounts which are vested benefits or which the Executive is otherwise entitled
to receive under any plan, policy, practice or program of or any contract or
agreement with the Company or any of its affiliated companies at or subsequent
to the Date of Termination shall be payable in accordance with such plan,
policy, practice or program or contract or agreement except as explicitly
modified by this Agreement.

8. Full Settlement. The Company's obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any set-off, counterclaim, recoupment, defense or other claim,
right or action which the Company may have against the Executive (under this
Agreement or otherwise) or others. In no event shall the Executive be obligated
to seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement
and such amounts shall not be reduced whether or not the Executive obtains other
employment.

9. Confidential Information. The Executive shall hold in a fiduciary capacity
for the benefit of the Company all secret or confidential information, knowledge
or data relating to the Company or any of its affiliated companies, and their
respective businesses, which shall have been obtained by the Executive during
the Executive's employment by the Company or any of its affiliated companies and
which shall not be or become public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this Agreement).
After termination of the Executive's employment with the Company, the Executive
shall not, without the prior written consent of the Company or as may otherwise
be required by law or legal process, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it. In no event shall an asserted violation of the provisions of
this Section 9 constitute a basis for deferring or withholding any amounts or
benefits otherwise payable or to be provided to the Executive under this
Agreement.

-10-

 

 

10. Successors.

(a) This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive's legal representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid.

11. Section 409A Compliance.

(a) If any payment, compensation or other benefit provided to the Executive in
connection with his employment termination is determined, in whole or in part,
to constitute “nonqualified deferred compensation” within the meaning of Section
409A of the Code and the Executive is a Specified Employee as defined in Section
409A(2)(B)(i), no part of such payments shall be paid before the day that is six
(6) months plus one (1) day after the date of termination (the “New Payment
Date”). The aggregate of any payments that otherwise would have been paid to the
Executive during the period between the date of termination and the New Payment
Date shall be paid to the Executive in a lump sum on such New Payment Date.
Thereafter, any payments that remain outstanding as of the day immediately
following the New Payment Date shall be paid without delay over the time period
originally scheduled, in accordance with the terms of this Agreement.

(b) For purposes of this Agreement, a “Specified Employee” shall mean an
employee of the Company who satisfies the requirements for being designated a
“key employee” under Section 416(i)(1)(A)(i), (ii) or (iii) of the Code without
regard to Section 416(i)(5) of the Code at any time during a calendar year, in
which case such employee shall be considered a Specified Employee for the
twelve-month period beginning on the first day of the fourth month immediately
following the end of such calendar year. Notwithstanding the foregoing, all
employees who are nonresident aliens during an entire calendar year are excluded
for purposes of determining which employees meet the requirements of Section
416(i)(1)(A)(i), (ii) or (iii) of the Code without regard to Section 416(i)(5)
of the Code for such calendar year. The term “nonresident alien” as used herein
shall have the meaning set forth in Regulations Section 1.409A-1(j). In the
event of any corporate spinoff or merger, the determination of which employees
meet the requirements of Section 416(i)(1)(A)(i), (ii) or (iii) of the Code
without regard to Section 416(i)(5) of the Code for any calendar year shall be
determined in accordance with Regulations Section 1.409A-1(i)(6).

-11-

 

 

(c) The parties acknowledge and agree that the interpretation of Section 409A
and its application to the terms of this Agreement is uncertain and may be
subject to change as additional guidance and interpretations become available.
Anything to the contrary herein notwithstanding, all benefits or payments
provided by the Company to the Executive that would be deemed to constitute
“nonqualified deferred compensation” within the meaning of Section 409A are
intended to comply with Section 409A. If, however, any such benefit or payment
is deemed to not comply with Section 409A, the Company and the Executive agree
to renegotiate in good faith any such benefit or payment (including, without
limitation, as to the timing of any severance payments payable hereunder) so
that either (i) Section 409A will not apply or (ii) compliance with Section 409A
will be achieved; provided, however, that any resulting renegotiated terms shall
provide to the Executive the after-tax economic equivalent of what otherwise has
been provided to the Executive pursuant to the terms of this Agreement, and
provided further, that any deferral of payments or other benefits shall be only
for such time period as may be required to comply with Section 409A.

12. Release. As a condition of receipt of any benefits under this Agreement, the
Executive shall be required to sign a customary release prepared by and provided
by the Company (the “Release”) and to abide by the provisions thereof. The
Release shall contain a release and waiver of any claims the Executive or his or
her representatives may have against the Company and its officers, directors,
affiliates and/or representatives, and shall release those entities and persons
from any liability for such claims including, but not limited to, all employment
discrimination claims. Benefits under this Agreement will be paid as of the 90th
day following the Executive’s termination of employment provided the Executive
has executed and submitted the Release and the statutory period during which the
Executive is entitled to revoke the Release has expired on or before that 90th
day. If the Executive fails to so execute the Release, receipt of any benefits
under this Agreement is forfeited.

13. Miscellaneous.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, without reference to principles of conflict of
laws. The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

If to the Executive:

Merilee Raines

c/o IDEXX Laboratories, Inc.
One Idexx Drive
Westbrook, ME 04092

-12-

 

 

If to the Company:

IDEXX Laboratories, Inc.
One Idexx Drive
Westbrook, ME 04092
Attention: Chairman of Compensation Committee

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(d) The Company may withhold from any amounts payable under this Agreement such
Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

(e) The Executive's or the Company's failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Executive or the Company may have hereunder, including, without limitation the
right of the Executive to terminate employment for Good Reason pursuant to
Section 5(c) of this Agreement, shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.

(f) The Executive and the Company acknowledge that, except as may otherwise be
provided under any other written agreement between the Executive and the
Company, the employment of the Executive by the Company is “at will” and,
subject to Section 1(a) hereof, prior to the Effective Date, the Executive's
employment and/or this Agreement may be terminated by either the Executive or
the Company, by written notice to the other, at any time prior to the Effective
Date, in which case the Executive shall have no further rights or obligations
under this Agreement. From and after the Effective Date this Agreement shall
supersede any other agreement between the parties with respect to the subject
matter hereof.

(g) Any dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by arbitration, conducted before a panel
of three arbitrators in Portland, Maine, in accordance with the rules of the
American Arbitration Association then in effect. Judgment may be entered on the
arbitrator's award in any court of competent jurisdiction. The Company and the
Employee shall separately pay for their respective counsel fees and expenses and
the arbitration panel shall allocate the costs and expenses of the arbitration
between the Executive and the Company; provided, however, if the Executive
substantially prevails on a material item that was subject to arbitration, the
Company shall bear all expenses and other costs of the arbitration and all
reasonable attorneys’ fees and expenses borne by the Executive.

-13-

 

 

(h) This Agreement constitutes the entire agreement between the parties with
respect to the subject matter of this Agreement and, except as otherwise
provided herein, supersedes all prior communications, agreements and
understandings, written or oral, with the Company or any of its affiliates or
predecessors with respect to the terms and conditions of the Executive’s
employment. Notwithstanding the provisions of the preceding sentence, this
Agreement does not supersede any agreement between the Executive and the Company
regarding non-disclosure and developments or any non-competition agreement
between the Executive and the Company. In addition, the Executive shall remain
subject to the post-termination non-compete obligations under any non-compete
agreement with the Company notwithstanding any terms of such agreement that
would relieve the Executive of such obligations upon termination of the
Executive’s employment with the Company other than for Cause.

 

 

[Remainder of Page Intentionally Left Blank]

-14-

 

 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive's hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.



  EXECUTIVE:       /s/ Merilee Raines   Merilee Raines



 

  COMPANY:       IDEXX Laboratories, Inc.           By:  /s/ Jonathan W. Ayers  
Name: Jonathan W. Ayers
  Title: Chairman, President and Chief Executive Officer



 

 



-15-

 



 

 

 

